--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of December 27,
2005 (the “Effective Date”), is entered into between Applied Digital Solutions,
Inc., a Missouri corporation (“ADSX”), and Verichip Corporation, a Delaware
corporation (“Verichip”; references to Verichip in this Agreement shall include
Verichip’s subsidiary companies Verichip Inc. and Instantel Inc.).
 
Preliminary Statements
 
A. Verichip desires that ADSX provide certain Transition Services (as defined
below) to Verichip upon the terms and subject to the conditions of this
Agreement.
 
B. ADSX is willing to provide such Transition Services to Verichip upon the
terms and subject to the conditions of this Agreement.
 
Agreement
 
In consideration of the mutual covenants contained herein, together with other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Services and Compensation.
 
1.1 Transition Services. During the Term (as defined below), ADSX shall provide
or cause to be provided to Verichip certain administrative transition services
and payment of expenses that ADSX has provided to Verichip prior to the
Effective Date, as requested from time to time by Verichip. These transition
services and payment of expenses include those transition services set forth on
Schedule 1-A and those transition expenses set forth on Schedule 1-B (the
“transition services” and the “transition expenses” shall be referred to
collectively in this Agreement as the “Transition Services”). ADSX shall not be
obligated to expand the scope of the Transition Services significantly beyond
the scope of those services and expenses being provided to Verichip prior to the
Offering (as defined below).
 
1.2 Compensation for Transition Services.
 
(a) As compensation for the Transition Services to be provided by ADSX to
Verichip hereunder, the following shall be payable by VeriChip Corporation on a
monthly basis:
 
(i) the amounts specified as “Costs Allocated to Verichip” on Schedule 1-C,
 
(ii) the reasonable out-of-pocket direct expenses incurred by ADSX in connection
with providing Transition Services,
 
(iii) services and expenses incurred by ADSX on behalf of Verichip in connection
with the contemplated initial public offering (the “Offering”) by Verichip of
shares of its common stock, and


--------------------------------------------------------------------------------





(iv) charges by third party service providers that may or may not be incurred as
part of the Offering that are attributable to Transition Services provided to or
for Verichip and are not included in (i) or (ii) above.
 
(b) Charges for the Transition Services shall be invoiced by ADSX, on or about
the tenth day of the calendar month next following the calendar month in which
the Transition Services have been performed, and such invoice shall be payable
by Verichip within 30 days following receipt thereof. ADSX shall submit to
Verichip, together with each invoice, reasonable documentation supporting each
of the invoiced amounts and shall maintain accurate and complete books of
account necessary to support the amounts set forth on all invoices.
 
1.3 Additional Services. The parties agree to use commercially reasonable
efforts to reach agreement on any additional services which Verichip may require
of ADSX beyond the scope of the Transition Services (the “Additional Services”),
and the applicable service fees, payment procedures and other rights and
obligations with respect thereto.


1.4 Cooperation. Verichip and ADSX agree to use their commercially reasonable
efforts to cooperate with and provide the other with any information necessary
to facilitate ADSX’s ability to provide the Transition Services. Each party will
use its commercially reasonable efforts, and will cooperate as reasonably
required, to obtain any consents or approvals from third parties necessary to
facilitate the ability of ADSX to provide the Transaction Services and the
Additional Services.
 
2. Term and Termination.
 
2.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect with respect to the Transition
Services until such time as Verichip shall request ADSX to cease performing such
services; provided that ADSX shall not be obligated, except as provided in
Section 2.2, to continue to provide the Transition Services after the second
anniversary of the Effective Date unless the parties otherwise agree to do so.
 
2.2 Termination. Except as provided in Section 2.1, this Agreement may not be
terminated by either party for any reason other than upon thirty days’ prior
written notice to the other party of a material default in the delivery of
Transition Services or in payment therefor by such other party as herein
provided. Unless otherwise extended by agreement of the parties in writing, this
Agreement shall terminate on the second anniversary of the Effective Date,
except for any Transition Services not then completed, as to which this
Agreement shall expire upon completion of those Transition Services, but in no
event longer than thirty days after the second anniversary of the Effective
Date.
 
2.3 Transition. Upon the expiration or termination of this Agreement or upon
Verichip’s request, ADSX shall provide conversion and all other services
necessary for an orderly transition of the Transition Services, in whole or in
part, to another provider and/or to Verichip itself, including, without
limitation, the transfer of all employee records, financial or tax records and
other data in the possession, custody or control of ADSX; provided, however,
Verichip agrees that ADSX shall retain copies of all records and other data
transferred to Verichip under this provision including without limitation
workpapers and other documents that form the
 
2


--------------------------------------------------------------------------------





basis of the ADSX audit or review of its financial statements, and memoranda,
correspondence, communications, other documents, and records (including
electronic records), which are created, sent or received in connection with the
audit or review, or as otherwise required by federal securities statutes and
regulations, the ADSX corporate document retention policies and other applicable
law. The provisions of this Section 2.3 shall survive the expiration or
termination of this Agreement.
 
3. Cooperation of the Parties.
 
3.1 Access to Personnel and Records. ADSX and Verichip shall cooperate with each
other in providing reasonable access to personnel and records needed to perform
or document the Transition Services and their cost.
 
3.2 Further Assurances. ADSX and Verichip shall take all other actions
reasonably necessary for the Transition Services to be performed on a timely
basis and in a manner consistent with past care and practice unless otherwise
specifically agreed in writing.
 
4. Standard of Care; Limitations on Liability.
 
4.1 Standard of Care. In the performance of the Transition Services, ADSX shall
provide the Transition Services promptly and in a professional manner, and shall
exercise the degree of care normally exercised by it in connection with its own
affairs, but in no event less than the standard of care exercised by it in
delivering services to Verichip prior to the Effective Date. Except in cases of
gross negligence or willful misconduct, ADSX shall have no liability to Verichip
with regard to the breach of any duty or obligation to Verichip herein set
forth.
 
4.2 Limitation on Damages. In no event shall ADSX be liable to Verichip for any
special, indirect, incidental, consequential, punitive or similar damages,
including but not limited to lost profits, loss of data or business interruption
losses. This limitation shall apply even if ADSX has been notified of the
possibility or likelihood of such damages occurring and regardless of the form
of action, whether in contract, negligence, strict liability, tort, products
liability or otherwise.
 
5. Miscellaneous.
 
5.1 Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior and contemporaneous agreements and
understandings (including term sheets), both written and oral, between the
parties hereto, or either of them, with respect to the subject matter hereof.
 
5.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida. NO ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT OR MAINTAINED CONCERNING MATTERS COVERED BY THIS AGREEMENT EXCEPT
IN A COURT OF THE STATE OF FLORIDA OR COURTS OF THE UNITED STATES OF AMERICA
SITTING IN THE COUNTY OF PALM BEACH, STATE OF FLORIDA. EACH OF THE PARTIES TO
THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE SUBJECT TO,
AND HEREBY CONSENTS AND SUBMITS TO, THE JURISDICTION OF THE COURTS OF
 
3


--------------------------------------------------------------------------------





THE STATE OF FLORIDA AND OF THE FEDERAL COURTS SITTING IN THE COUNTY OF PALM
BEACH, STATE OF FLORIDA.
 
5.3 Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written agreement signed by each of ADSX and Verichip.
 
5.4 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
benefits or obligations hereunder may be assigned by ADSX or Verichip (whether
by operation of law or otherwise) without the prior written consent of the other
party. Subject to the preceding sentence, this Agreement shall be binding upon,
inure to the benefit of and be enforceable by ADSX and Verichip and their
respective successors and permitted assigns.
 
5.5 No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any person (other than Verichip, ADSX and
their respective successors or permitted assigns) any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement
and no person (other than as so specified) shall be deemed a third party
beneficiary under or by reason of this Agreement.
 
5.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one agreement binding on ADSX and Verichip, notwithstanding that not
all parties are signatories to the same counterpart.
 
5.7 Confidentiality. ADSX and Verichip shall preserve in strict confidence any
confidential information obtained from the other party and identified as such by
such other party, and shall refrain from: (i) disclosing any such information
without the prior written consent of the other party, except as otherwise
required by law, including without limitation, the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, and the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, or (ii) using such information other than in the
performance of Transition Services under this Agreement, unless such information
(a) is in the public domain through no fault of such party, (b) is or hereafter
becomes known to the public through no fault of the receiving party or (c) is
provided to the receiving party by a third party having no confidential
obligation to the other party to this Agreement with regard to such information.
 
5.8 Independent Contractor. The relationship of the parties to each other under
this Agreement shall be that of independent contractor.
 
5.9 Personnel. Both parties hereto agree that they shall take appropriate action
by instruction of or agreement with their respective personnel to ensure that
all personnel performing or otherwise involved with Transition Services under
this Agreement shall be bound by and comply with all of the terms and conditions
of this Agreement, including, but not limited to, the terms and conditions of
Section 5.7 hereof.
 
5.10 Notices. All notices, requests, consents and other communications hereunder
must be in writing and will be deemed to have been duly given: (i) when received
if personally delivered or sent by facsimile, (ii) one business day after being
sent by nationally recognized overnight delivery service, or (iii) five business
days after being sent by nationally registered or
 
4


--------------------------------------------------------------------------------





certified mail, return receipt requested, postage prepaid, and in each case
addressed as follows (any party by written notice to the other party in the
manner prescribed by this Section 5.10 may change the address or the persons to
whom notices thereof shall be directed):
 

         
 
 
To ADSX at:
  
Applied Digital Solutions, Inc.
 
 
 
  
1690 South Congress Avenue, Suite 200
 
 
 
  
Delray Beach, Florida 33445
 
 
 
  
Attention: Michael E. Krawitz, Esq.
 
 
 
  
Fax Number: 561-805-8001
     
 
 
with a copy to:
  
Holland & Knight LLP
 
 
 
  
701 Brickell Avenue
 
 
 
  
Suite 3000
 
 
 
  
Miami, Florida 33131
 
 
 
  
Attention: Harvey A. Goldman, Esq.
 
 
 
  
Fax Number: 305-789-7799
     
 
 
To Verichip at:
  
Verichip Corporation
 
 
 
  
1690 South Congress Avenue, Suite 200
 
 
 
  
Delray Beach, Florida 33445
 
 
 
  
Attention: Kevin H. McLaughlin
 
 
 
  
Fax Number: 561-805-8001
     
 
 
with a copy to:
  
Akin Gump Strauss Hauer & Feld LLP
 
 
 
  
590 Madison Avenue
 
 
 
  
New York, New York 10022-2524
 
 
 
  
Attention: Seth R. Molay, Esq.
 
 
 
  
Fax Number: 214-969-4343

 
[Signature page to follow]
 
5


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly caused the execution of this
Agreement by their duly authorized representative or officer, as of the day and
year first above written.
 
 

  APPLIED DIGITAL SOLUTIONS, INC.      
 
By:  
/s/ Evan McKeown                                            
 
 
Name:
Evan McKeown
 
 
Title:
Chief Financial Officer
 
 
  VERICHIP CORPORATION      
 
By:
/s/ Kevin H. McLaughlin                                  
 
 
Name:  
Kevin H. McLaughlin
 
 
Title:
Chief Executive Officer


